Case 0:20-cv-61113-WPD Document 17-4 Entered on FLSD Docket 06/25/2020 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA



    CODY BARNETT, et al.                                Civil Action No. 20-cv-61113

                              Plaintiffs/Petitioners,
                                                        Class Action
            v.

    GREGORY TONY

                            Defendant/Respondent.



                               DECLARATION OF CODY BARNETT

          CODY BARNETT, currently incarcerated at the Joseph V. Conte Facility, Broward

   County Jail declares pursuant to 28 U.S.C. 1746 that the following is true and correct:

          1.      I am a 32-year-old man. I am currently held at the Joseph V. Conte Facility, Unit

   A7, of the Broward County Jail. My inmate number is 502000988.

          2.      I am HIV positive and take daily medication to treat my condition. If I do not take

   my medication as prescribed, my immune system is weakened and, if I stop taking it for long

   enough, my body can stop reacting positively to the treatment.

          3.      I was booked into the Main Jail facility on April 5, 2020 and spent about 17 days

   there before officers transferred me to the Conte facility. I am currently still at the Conte facility,

   but have been in two different cells.

          4.      I learned about the coronavirus before I came to the jail, including that it could be

   spread easily if people did not maintain distance, did not regularly wash their hands, did not

   cover their mouths, and did not properly clean commonly touched surfaces. I also learned that
Case 0:20-cv-61113-WPD Document 17-4 Entered on FLSD Docket 06/25/2020 Page 2 of 11




   because I have an underlying condition, I am much more vulnerable to becoming seriously ill

   and even dying if I catch the virus.

          5.      When I was booked at the Main jail around midnight or 1:00a.m., I saw a nurse as

   part of the booking process. I told her that I had HIV and that I took daily prescription

   medication. I also told her that I had a tooth abscess and he said he would prescribe medication

   but gave me only ibuprofen for the pain.

          6.      During booking, I was not asked if I had any symptoms of covid-19, if I felt ill, or

   if I had been tested for the coronavirus. None of the staff said anything to me about the

   coronavirus, and no one gave me instructions or warnings about how to protect myself and others

   while in the jail. I was not given a mask during the booking process and I did not see anyone else

   being booked wearing masks either, even though we were in a single-file line less than six feet

   apart. I was then put into a holding cell with 4-5 other inmates. Meanwhile, the nurse who was

   working in booking was wearing two pairs of gloves and two disposable hospital masks.

          7.      After being processed in booking, I was taken to the intake area where I was

   placed in a cell until about 7:00a.m. The intake area is a room with 6 or 7 cells and a U-shaped

   desk with 7-8 windows where jail staff would be working. Although the cell doors could be

   closed, they were mostly left open because the jail staff would be calling people over to complete

   the admission process. Even though the cell doors were open, we were not allowed outside our

   cell and into the intake room unless we had been called out by jail staff.

          8.      The day after my first full night at the Main jail, I saw a nurse to get medicine for

   my tooth pain. I told him that I had not gotten my HIV medication. He said that I would first

   need to get bloodwork done in the lab. My bloodwork was not done until one month later and

   during that time I was instead given multivitamins and fish oil.
Case 0:20-cv-61113-WPD Document 17-4 Entered on FLSD Docket 06/25/2020 Page 3 of 11




          9.      I still did not get my HIV medication for the next week or so, after which I was

   tested for tuberculosis and saw a doctor. When I asked about my HIV medication, the doctor said

   I could not get my HIV medication unless I had bloodwork done first.

          10.     I spent my first night in Main in a holding room that had 4 cells on one wall and 3

   on the opposite side. At the time, only 2 cells on the same side were being used, one for women

   and the other for men. Even though there were empty cells, when I was brought into the holding

   room in the middle of the night with another man, both of us were I was put in a cell that already

   had 3 or 4 men in it. None of the men detained in the cell were wearing masks or gloves.

          11.     The cell was dirty, and I was afraid to touch anything. The cell had a toilet, sink,

   and two slabs on opposite sides of the cell, for sitting or sleeping on. I could see drops of liquid

   and dried spots on the sink and toilet, which were chrome. The toilet and sink did not smell of

   bleach or chemicals, so I could not tell what the dried liquid was.

          12.     While I was in the cell, it was impossible for us to stay even an arm’s length away

   from each other because of the cell’s size and number of us in there. At some point during the

   night, two people were trying to sleep on the floor, and the rest of us were mostly standing

   around. I couldn’t sit or lay on the floor because it was dirty and I would be too close to the men

   trying to sleep or in the way of the men standing around. I couldn’t sit or lay on the slab because

   it was too small. If two people sat on the slab, I would be less than an arm’s length away from

   the other person.

          13.     Around 7am, I was taken upstairs to see a magistrate. When I came up, I was first

   put in a room that had a mat in it and waited there until it was my turn with the judge. The mat

   looked used and I had no idea if it had been cleaned at all.
Case 0:20-cv-61113-WPD Document 17-4 Entered on FLSD Docket 06/25/2020 Page 4 of 11




             14.   I was left in that room for about one and a half or two hours and then taken into

   another small room where I used a laptop to have a video appearance before the magistrate. I was

   not given any gloves to wear before using the computer. I do not know if the computer keyboard

   had been cleaned or when someone had last used it before me.

             15.   At no point during booking or my stay in the holding area did I get a mask or

   gloves.

             16.   After my video appearance, I was taken to the transit dorms on another floor.

   There were about 15 cells in this unit, arranged on two tiers. When you entered the unit on the

   lower level, there was a video visitation booth and four telephones along one side and, in the

   center, about three tables with four seats each that were connected to the table so they could not

   be moved. We had to drink water from the sink in our cell, but the entire time I was there, the

   water never ran clear, it was always slightly brown. Even if two people sat opposite each other

   at a table, you could reach your arms out and easily touch the other person.

             17.   The transit dorms were disgusting. I thought I was going to be in the transit

   dorm/unit for only a few days, but I ended up staying there for 17 days.

             18.   I was put in cell number 13, which was maybe about 8 feet by 7 feet. There was

   already another man in the cell who told me he had been there for about a week. He was not

   wearing a mask. The morning after I arrived, he was taken to another jail. I was then given a new

   cellmate and he was also not wearing a mask.

             19.   The entire first week that I was in transit, I did not have a mask and I did not see

   any prisoners other than the one who brought around cleaning supplies wearing a mask. I saw a

   nurse once during this time and she was wearing a white full-body suit with full sleeves and a
Case 0:20-cv-61113-WPD Document 17-4 Entered on FLSD Docket 06/25/2020 Page 5 of 11




   shield over her face. I asked for a mask and she said the only people who got masks were

   prisoners who had tested positive or had coronavirus symptoms, and staff.

          20.     Then, at the start of the second week the guards gave all of us masks and brown

   paper bags to keep the masks in. They did not give us any instructions about how to make sure

   the mask didn’t get contaminated, how to put it on and take it off so it stayed sanitary, whether

   we could clean them, or how we should store them. When they gave us the masks, they made it

   seem like we would not be getting new ones any time soon because there was a shortage. The

   masks were the disposable ones that you see in hospitals. They do not last long and, after a few

   days, I saw many prisoners with masks that couldn’t tie properly or keep their mouth and nose

   covered because they were failing apart.

          21.     Meanwhile, the jail staff in transit during this time had masks and gloves. I also

   saw an officer come around at the start of every shift and take the temperature of all the deputies

   working in the unit, but no one took my temperature and I never saw any other prisoner have

   their temperature taken during this time.

          22.     For about the first seven days I was there, I never saw or heard anyone clean the

   phones, video booth, tables, or chairs. Finally, at the start of my second week there, the inmate

   who brought cleaning supplies around for us to use to clean our cells, would spray the video and

   phone equipment and tables. This only happened once each day, at the start of the morning shift.

          23.     There were two showers shared by all of us in transit, one on each tier. They were

   grimy and unclean even though, supposedly, the showers were cleaned by a prisoner. For the

   first week I was there, I never saw anyone clean the showers, and it showed. The walls had like a

   film of soap scum and other stuff, so it didn’t look like they scrubbed the walls or used any kind

   of bleach or disinfectant. The showers never smelled like bleach or any chemicals. The top
Case 0:20-cv-61113-WPD Document 17-4 Entered on FLSD Docket 06/25/2020 Page 6 of 11




   shower didn’t even drain properly so the whole time I was there, after it was used, a pool of

   water would collect at the bottom.

            24.   We were on a 23-hour lockdown and only given supplies to clean our cells every

   other day during our free hour. During that hour, an inmate would leave some kind of cleaning

   spray, a broom, a mop, and bucket of greyish water in the common area outside our cells. We

   had to take turns using these to clean our rooms. If you happened to be in the shower or on a 30-

   minute video visit, and the supplies ran out or they were taken away before you were finished,

   you missed your chance to clean and had to wait two days before you had the chance to clean

   again.

            25.   They only gave one mop and one bucket of mop water for the entire dorm to use

   to clean their cells, no matter how dirty the mop or water got. We were given only two towels

   and a mop for people in all 15 cells to share.

            26.   We were let out of our cells in groups, not all at once. Even though more than one

   person would be at the same phone or video unit, the equipment was not wiped down or cleaned

   between each use. The tables and chairs were also not wiped or cleaned during this hour.

            27.   After about a week in the transit dorms, I asked a female officer how long I would

   be there. She said I had to stay for 14 days because all new arrestees were being quarantined

   before they were sent to another facility. I asked her how it was a real quarantine if new people

   were coming in and some people, like my first cellmate, didn’t even stay the 14 days. She agreed

   that the cycling of people in and out, and us all mixing together defeated the point of quarantine,

   but said that was how they were doing it.

            28.   On or around April 22, I was taken from the transit dorm to a cell on another

   floor, handcuffed to another person and then put on a bus with about 20 other prisoners who
Case 0:20-cv-61113-WPD Document 17-4 Entered on FLSD Docket 06/25/2020 Page 7 of 11




   were handcuffed in pairs, like me, to be transported to the Conte facility. It was impossible to

   distance myself from the person I was handcuffed to since our hands wrists and arms were in

   constant contact, and we were seated next to each other on a two-person bus seat. Meanwhile,

   the officer, who sat by himself at the front of the bus was wearing a mask.

          29.        When we arrived at Conte, a nurse took our temperature, asked about any

   medication we were on, and took our blood pressure. Again, neither she nor any other jail staff

   asked if I had the virus or any symptoms, and none of them said anything about hygiene or

   prevention practices or what to do if we got symptoms while at Conte.

          30.        At Conte, my unit had about 16 cells in this unit and each cell had three or four

   men. I was first put in cell B-3 which is a 6-man cell with 3 or 4 other people.

          31.        When you entered the cell, there was a sink and toilet were to your left and there

   were two sets of bunk beds on the wall directly ahead of you, and another pair of bunk beds on

   your right.

          32.        Initially we were on a 22-hour lockdown in this unit. We could leave our cells for

   only 1 hour during the morning and one hour during the evening. The 22-hour lockdown lasted

   until late May.

          33.        The second day I was at Conte, I finally had my blood drawn, which was required

   before I could get my HIV medication. By that time, I had been without my medication for about

   3 weeks. The jail was instead giving me fish oil pills and multivitamins.

          34.        I was very worried because without my medication, I start to feel rundown and

   my immune system becomes weaker, and I know that if I catch the virus, I am at a high risk to

   become severely ill and could even die.
Case 0:20-cv-61113-WPD Document 17-4 Entered on FLSD Docket 06/25/2020 Page 8 of 11




          35.       I was particularly scared at Conte because I soon heard that about a week before I

   had gotten there, someone had gotten sick and had been removed from the unit. I also heard that

   an Officer Sinot had been working in Conte before I got there and had to be escorted out during

   his shift because he had gotten sick.

          36.       This meant that the virus was in the jail and, with the poor and ineffective

   cleaning, our inability to stay distanced from each other, the fragile face masks we used, the

   failure to test us, and the failure to properly quarantine newly arrested individuals, it had likely

   gotten around.

          37.       The general mood of the prisoners in my unit at Conte showed the panic people

   were feeling. Any time a new person came in, everyone would be really suspicious and ask them

   questions to try to figure out if they were bringing the virus into the unit with them.

          38.       Sometime during the week of May 11, everyone in my cell was moved into a

   different cell for 3 days and two nights, while the jail repainted the cell we had been in. Everyone

   in that unit was getting their cells repainted and, eventually, they moved all of us into new cells. I

   was moved to A-7.

          39.       Before moving us, the sergeant announced that they were converting B3 into a

   quarantine unit for people coming over to Conte from Main. Officer Pierre told me this as well.

          40.       The cells in A Unit are much smaller than the one I had been in until then at

   Conte and were more like the size of the cells in transit at Main. Also, most are 2-person cells

   filled to capacity with some 6-person cells that generally have 4-5 people at any given time.

          41.       All of us in this unit share 8 showers, four on each tier.
Case 0:20-cv-61113-WPD Document 17-4 Entered on FLSD Docket 06/25/2020 Page 9 of 11




           42.     Until about last week, we were allowed out only two total hours per day. Now we

   are allowed out of our cells for two hours in the morning and two at night. We are not given any

   instructions about social distancing when we are release from our cells.

           43.     My cell here is much worse than B3. The toilet in cell overflows, leaving water

   and urine all over the floor. We have to use a towel to clean up overflow, so end up with a wet,

   smelling towel in the cell for most of the day. The toilet has been this way since the time I was

   transferred to A-7 about three weeks ago.

           44.     We have basically the same inadequate cleaning supplies and practices here as we

   did in B3. We have one mop and bucket of water for the entire unit. Someone sprays stuff in

   your cell but it’s not bleach. I don’t know what it is.

           45.     I have one cellmate who has been in Broward County jail for 18 months. I am

   worried because for about two weeks he was often coughing and none of us really wear our

   masks when we are in our cells. My cellmate has not been tested for the coronavirus and has not

   been to medical since I have been here to have his cough checked.

           46.     About two or three weeks ago, I heard an announcement over the loudspeaker

   about keeping distance from people and hygiene but could not hear clearly because I was in my

   cell along with other prisoners in my unit. The announcement was made twice that week, but this

   was the first time I had heard such an announcement. Because I was in my cell when it was

   made, it was difficult to hear and it sounded like it was directed at the jail officers, not the

   prisoners.

           47.     A few weeks ago, I filed a grievance with the Conte Jail. In the grievance, I said

   that my health was in jeopardy because of my underlying health conditions that make me

   vulnerable to the coronavirus and that I should be given pretrial release. I mentioned that staff
Case 0:20-cv-61113-WPD Document 17-4 Entered on FLSD Docket 06/25/2020 Page 10 of 11




    gave only three towels for whole unit and inadequate cleaning supplies. I also complained about

    mixing prisoners from quarantine into the general population and requested temperature checks

    for prisoners. I received a response was that he had to contact judge for pretrial release. They did

    not acknowledge cleaning requests, just told me that staff provides daily cleaning materials for

    cells. They also did not acknowledge my complaint about mixing quarantine prisoners into

    general population.
Case 0:20-cv-61113-WPD Document 17-4 Entered on FLSD Docket 06/25/2020 Page 11 of 11



                                            TELEPHONIC CERTIFICATION

            I, Mark Carter, certify that I reviewed this declaration with Cody Barnett by reading it to him

    over the telephone on June 3 and June 4, 2020 and that she certified that the declaration was true and

    correct to the best of her knowledge.


            s/Mark Carter                                             June 4, 2020
            Mark Carter                                               Date
